Citation Nr: 0811778	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  00-20 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for cervical 
degenerative disc disease.
 
2.  Entitlement to service connection for lumbar degenerative 
disc disease.
 
3.  Entitlement to service connection for bilateral shoulder 
disorders.
 
4.  Entitlement to service connection for bilateral arm 
disorders.
 
5.  Entitlement to service connection for headaches.
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 



ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
 
INTRODUCTION
 
The veteran served on active duty from April 1952 to April 
1955 and from October 1958 to December 1963.
 
This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 1999 decision of the Newark , New Jersey , 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied the claims listed 
above.  During the appeal period, the veteran moved and his 
claims file was transferred to the Phoenix , Arizona , RO.
 
The veteran appeared at a Board hearing in July 2003 before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.  The 
Board notes a February 2000 letter from a Veterans Service 
Representative Organization that informed the Newark RO the 
veteran had appointed it as his representative, and it also 
transmitted his Notice of Disagreement.  At his July 2003 
hearing the veteran advised the undersigned hearing that he 
represented himself.
 
In an April 2004 decision, the Board denied the veteran's 
claims for service connection for a personality disorder and 
bilateral leg disorders.  The Board remanded the claims noted 
on the cover sheet to the RO, via the Appeals Management 
Center (AMC), in Washington , DC , for additional 
development.  The RO completed the additional development as 
directed, continued to deny the claims, and returned the case 
to the Board for further appellate review.
 
 

FINDINGS OF FACT
 
1.  The preponderance of the probative evidence indicates 
that a cervical disorder, including degenerative arthritis, 
is not related to an in-service disease or injury.
 
2.  The preponderance of the probative evidence indicates 
that a lumbar disorder, including degenerative arthritis, is 
not related to an in-service disease or injury.
 
3.  The preponderance of the probative evidence indicates 
that there is no currently diagnosed bilateral shoulder 
disorder.
 
4.  The preponderance of the probative evidence indicates 
that there is no currently diagnosed bilateral arm disorder.
 
5.  The preponderance of the probative evidence indicates 
that a chronic headache disorder is not related to an in-
service disease or injury.
 
 
CONCLUSIONS OF LAW
 
1.  A cervical  disorder, including degenerative arthritis, 
was not incurred in or aggravated by active service, nor may 
arthritis be presumed to have been incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107(b) (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2007).
 
2.  A lumbar disorder, including degenerative arthritis, was 
not incurred in or aggravated by active service, nor may 
arthritis be presumed to have been incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(a).
 
3.  A bilateral shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.
 
4.  A bilateral arm disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.
 
5.  A chronic headache disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The veteran's application for benefits and the initial 
unfavorable decision predate the enactment of the VCAA.  The 
requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, however, have been met for a 
pre-VCAA pending claim.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  In a number of letters, beginning in March 
2001, VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
Pursuant to a Board remand, a May 2004 RO letter reiterated 
the VCAA requirements, including the need to submit all 
pertinent evidence in his possession.  A December 2006 RO 
letter informed the veteran of, and provided adequate notice 
of how disability ratings and effective dates are assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
The Board notes the December 2006 letter did not also include 
the other components of VCAA notice.  Nonetheless, the Board 
finds this omission is not prejudicial in light of the 
decision reached below.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  Further, the claims were 
readjudicated following the March 2004 notice and December 
2006 letters, in the November 2007 Supplemental Statement of 
the Case. 
 
VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Board sought any records extant related to his award of 
benefits administered by the Social Security Administration, 
but that agency advised the Board in May 2004 that no records 
associated with the veteran were available.  While the 
veteran did not have receive full notice prior to the initial 
decision, after pertinent notice was provided, the evidence 
does not show that he was prejudiced, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting him that reasonably 
affects the fairness of this adjudication.
 
Governing Law and Regulations
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  
 
Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309.
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).
 
Analysis
 
The veteran asserts that he fell eight feet from a ladder 
during the latter part of his active service in 1959 and 
injured his neck and back, and that he was denied permission 
to seek treatment after the fall.  He also asserts that after 
the fall that his chronic headaches started.  Transcript, pp. 
4-6, 13.  Unfortunately, the preponderance of the probative 
evidence is against his assertion.
 
A January 2002 VA examination report notes that the examiner, 
apparently taking the veteran's reported history of a fall 
from a ladder at face value, diagnosed cervico-genic 
headaches and history of degenerative joint disease of the 
cervical and lumbar spine.  The examiner opined, however, 
that it was unlikely the veteran's injuries were secondary 
"to this small fall."  He was afforded another examination 
in 2006.
 
The October 2006 examination report notes the veteran told 
the examiner of his claimed fall, and that his first post-
treatment service was in about 1963.  He denied any 
intervening injury.  Following service, he worked 25 years as 
an electrician.  The examiner opined that, in light of the 
absence of any documentation in the service medical records 
or any records within the years immediately following 
separation from active service, it was less likely than not 
that the veteran's cervical or lumbar spine disorders were 
related to his active service.
 
The September 2006 VA neurological examination report notes 
the veteran's reported history of the inception of his 
headaches after he fell from a ladder.  The headaches would 
reportedly last from one to seven days and then abate for 
three to four days.  That pattern, reported the veteran, 
lasted for 40 years.  As of approximately eight years ago, 
the headaches dissipated almost to the point of only one to 
two a year.  The veteran ascribed the change to his obtaining 
light duty work, which was a truck driver at the time of the 
examination.  The examiner noted the entries in the service 
medical records in the 1960s which related the veteran's 
headaches to tension, and he also noted the psychiatric entry 
of a personality disorder.  The veteran denied any history of 
head trauma or loss of consciousness.
 
Physical examination revealed no abnormalities.  The examiner 
noted the veteran's long-standing history of intermittent 
headaches, and opined that it was not reasonable to ascribe 
the veteran's headaches to his claimed injury in service.  
One would expect, observed the examiner, a more regular and 
predictability to them.  He noted further that his findings 
on examination did not define an organic etiology for the 
headaches.
 
The Board finds that the VA examiners' findings and opinions 
are fully supported by the probative evidence of record.  
There simply is no support in the record for the veteran's 
assertions.  The Board acknowledges the veteran's written 
submissions wherein he asserts that, since he was discharged 
for the convenience of the government due to a personality 
disorder, that is proof that his current cervical spine, 
lumbar spine, and headache disorders also constituted reasons 
for his discharge.  He has also repeatedly asked why was he 
allowed to reenlist for his last tour if his personality 
disorder was of such significance.  The Board rejects the 
former assertion as unfounded and, as the veteran has 
previously been told, the latter is not for VA to inquire 
into.
 
The veteran's initial period of service was in the U.S. Army, 
but the service medical records for this period are not 
available.  In light of the fact the veteran asserts no 
association between his claimed disorders and his Army 
service, however, this fact has not, and does not, prejudice 
his pursuit of the benefits sought.  Further, the September 
1958 Report Of Examination For Enlistment notes no 
abnormalities other than flat feet and scar on the right 
wrist.  The veteran also denied any history of prior injury 
on his September 1958 Report Of Medical History.  He asserts 
that he fell from a ladder at some time between January and 
March 1959.
 
Service medical records are silent for any entries during 
that period for complaints, findings, or treatment, for any 
injury secondary to a fall or for neck, lumbar, or headache 
complaints.  Beginning in September 1959, however, the paper 
trail is constant.  While there is no specific documentation 
to refute the veteran's assertion that he was refused 
treatment at the time of his fall, the Board finds that, in 
light of his constant presentation at sick call with 
complaints of headaches, he had more than ample opportunity 
to inform Air Force medical care providers that he had fallen 
from a ladder within the then not too distant past.  Thus, 
the Board attaches no credibility to his claimed fall.  
Further, the Board also attaches no weight to his wife's lay 
statement, as it iterates only what she says he told her, 
rather than what she in fact observed.
 
In light of the negative nexus opinions set forth above, 
brevity is in order.  Service medical records note that, 
between September 1959 and October 1962, the veteran was seen 
on multiple occasions for complaints of chronic headaches, 
including occasions when he told providers the pain included 
his neck.  His treatment included ophthalmology and neurology 
workups, all with negative results.  A November 1959 entry 
notes an impression of tension headaches versus migraine 
variant.  As of September 1960, however, the apparent real 
etiology of the veteran's headaches began to take shape.
 
The September 1960 entry noted he was unsatisfied with his 
job.  He had been prescribed Fiorinal, but it was of no 
help.  A December 1961 entry noted he was told to find a 
hobby or other diversion when off duty.  A January 1961 entry 
noted he was dissatisfied with his job, assignments, and 
condition, and that he had little or no insight into his 
situation.  In February 1962, he complained that the pain 
about his neck continued.  The examiner noted he was sullen, 
discouraged, and without insight into his problems, or a 
willingness to accept his situation.  
 
In March 1962, considerable anxiety and spasm around the 
posterior cervical muscles were noted.  Skull and neck X-rays 
were read as negative, and psychic conflict not improved was 
noted.  A June 1962 neurological workup was negative.  At 
this juncture, the veteran also complained of back pain, but 
still there is nothing to indicate he actually sustained a 
fall at any prior time.
 
An October 1962 lumbar spine X-ray showed a minimal wedge 
deformity at T-12-L1, but the examiner-in his request for an 
orthopedic consult, noted that he attached little 
significance to the X-ray.  The veteran's complaint was 
described as back pain in the character of muscular ache.  
The orthopedist noted the veteran's complaints of almost 
constant headaches and low back pain.  No specific activity, 
position, or work, seemed to change the claimed symptoms.  
Physical examination  was negative.  The orthopedist's 
impression was no orthopedic problems.
 
Beginning in November 1962, the veteran was seen for 
neuropsychiatric interviews.  An August 1963 neuropsychiatric 
consult at Benton Air Force Base, Pennsylvania found no 
evidence of underlying pathology.  The consult noted the 
veteran's then five years of service, and that he was 
dissatisfied with the service due to poor pay, lack of 
adequate housing near his present assignment, and the failure 
of his supervisors to follow his suggestions.  He also 
reported that sexual relations with his wife had been poor 
during the past few years, and he wanted to get out of the 
Air Force and pursue work in the electronics industry.  He 
quit school after the 10th grade because of personality 
conflicts with his teachers.  During the two-year hiatus 
between his Army service and entering the Air Force, he 
worked as an unskilled laborer.
 
The examiner noted the veteran was a moderately anxious young 
man who expressed considerable hostility towards the Air 
Force.  There was no evidence of a thought disorder or 
depression.  A detailed neurological examination revealed no 
abnormalities.  The diagnoses were tension headaches and 
passive aggressive personality, and the primary underlying 
etiology was intense dissatisfaction with the Air Force.  The 
examiner suggested continued symptomatic management of the 
headaches with the use of analgesics.  He expressed doubt 
that the veteran's headaches could be cured, unless his 
underlying tensions due to his dislike for the service were 
remedied by his separation.
 
Another neuropsychiatric consult of August 1963 noted the 
veteran's prior assessment, and that there was no psychiatric 
pathology.  The examiner noted that, while he had no input 
from the veteran's unit on his ability to function with his 
headaches, he opined psychiatric treatment would not be 
effective, as the veteran had already had it in the past 
without success.  Further, his headaches were in large part 
due to his environment.  The examiner noted that there were 
no grounds for a medical separation.  If the veteran did not 
perform up to his rank and experience, he should be 
considered for administrative separation.
 
The veteran was referred to Andrews Air Force Base, Maryland 
, for psychiatric evaluation in October 1963.  The examiner 
noted his extensive history of headaches and his treatment, 
and noted they were of a tension type that derived from his 
personality pattern.  They were not disqualifying and did not 
warrant action under the regulation for medical separations.  
The examiner noted the veteran was qualified for general 
military service under applicable directives.  Administrative 
separation, noted the examiner, was a matter for the 
veteran's unit to decide.  He noted the veteran claimed he 
was never given a full explanation of the significance and 
relationships of his headaches and the implications of an 
administrative discharge.  The examiner noted the possibility 
that the veteran might return to duty with a somewhat 
different attitude.
 
Therefore, the appellant's unit commander determined it was 
no longer in the unit's best interest to continue to 
accommodate the veteran and initiated action to separate 
him.  The November 1963 Report Of Medical Examination For 
Separation noted the spine and neurologic areas were assessed 
as normal.
 
The veteran's records of his employer immediately after 
separating from active service note an October 1964 incident 
where the veteran reported he strained his back while lifting 
an object.  The company investigation concluded the weight of 
the items were less than 60 pounds, and that lifting them was 
routine work in the electric shop that required no 
exceptional exertion.  The company concluded the veteran's 
back pain was due to a personal back condition, and it was 
not accepted as an injury.  These company records note his 
continued complaint of headaches.  A June 1966 entry notes a 
possible association with allergies.  A June 1968 entry notes 
the veteran gave a history of a back injury around 1960.  
Tests were negative.
 
Records of the Family Health Center include a May 1997 entry 
that notes the veteran's report that he fell off a ladder.  
There is also a notation that he was involved in a motor 
vehicle accident in Kan s as in March 1997, where he was 
struck in the rear by another vehicle, and that he was cited 
for failure to yield.  This is the only place in the 
veteran's post-service medical records where an intervening 
event is recorded.  Nonetheless, none of the veteran's 
private records note any opinion or comment that cervical and 
lumbar degenerative joint disease, or chronic headaches is 
linked to any event that may have occurred during his active 
service.  Neither is there any competent evidence of 
degenerative joint disease being compensably disabling within 
one year of his service separation.
 
The October 2006 examination report notes the veteran told 
the examiner that his claimed bilateral shoulder disorder 
meant that his neck pain radiated to the upper shoulder 
blades region, and that it started in 1958.  The examiner 
noted that the veteran explained that there was no separate 
disorder of the shoulders, as it was related to his cervical 
spine complaints.  The veteran also told the examiner that he 
had no idea what was meant by a bilateral arm disorder  Thus, 
there is no diagnosed disorder of these joints to which 
service connection may attach.  See Degmetich v. Brown, 104 
F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes).
 
The veteran also noted at the hearing that he had been told 
by doctors that it was possible his current cervical and 
lumbar spine disorders were related to his claimed fall.  He 
conceded, however, that he did not have a written opinion to 
that effect, and the undersigned offered to hold the record 
of hearing open to afford an opportunity to obtain one.  
Transcript, pp. 6-7.
 
Thus, the preponderance of the evidence is against the claims 
on both a direct and presumptive bases.  38 C.F.R. § 3.303, 
3.307, 3.309(a).  In reaching this decision the Board 
considered the doctrine of reasonable doubt.  As the 
preponderance of the evidence is against the veteran's 
claims, however, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied.
 
Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.
 
Entitlement to service connection for bilateral shoulder 
disorders is denied.
 
Entitlement to service connection for bilateral arm disorders 
is denied.
 
Entitlement to service connection for headaches is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


